JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that appellant’s sentence be affirmed. Appellant has not demonstrated that the district court misunderstood its authority to depart downward. To the extent the record is ambiguous, it was appellant’s re*3sponsibility to ensure that the district court explained its reasoning for the record. See In re: Sealed Case No. 98-3116, 199 F.3d 488, 490-91 (D.C.Cir.1999); United States v. Pinnick, 47 F.3d 434, 439-40 (D.C.Cir.1995). Where, as here, the record is ambiguous, and appellant has neglected to ensure an explanation of the district court’s reasoning, we assume the court knew and applied the law correctly. See Pinnick, 47 F.3d at 439-40. Accordingly, appellant’s claim is not reviewable on appeal. See United States v. Hazel, 928 F.2d 420, 424-25 (D.C.Cir.1991).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.